JUSTICE EID,
concurring in part and dissenting in part.
¶12 I agree with the majority that any error in allowing the officer’s testimony as lay testimony was harmless, and thus join Part II.A of its opinion. Because I disagree with the majority’s holding that Amendment 64 is retroactive, I respectfully dissent from Part II.B of its opinion for the reasons set forth in my dissent in People v. Boyd, 2017 CO 2, 387 P.3d 755.
I am authorized to state that JUSTICE COATS and JUSTICE HOOD join in this concurrence in part and dissent in part.